Title: From Edmund Pendleton to the Virginia Delegates in Congress, 15 July 1776
From: Pendleton, Edmund
To: Virginia Delegates


                    
                        Gentn. Virga.
                        Virga. July 15th. 1776.
                    
                    I cannot take leave of the duty of writing Official Letters, now transferred to the Governor and Council, without giving you some free thoughts on two Subjects depending before Congress, both of them of importance to this Countrey, I mean the Pensylvania boundary, and the Petition of some factious people on the Ohio to be made a Separate Government. On the first of these You had formerly a Resolution of Convention proposing a temporary boundary to the Pensylvania Assembly, which tho’ in fact it permits them to hold land for the present, they have no title to, yet as it curtails  much of their claim, may probably meet with some difficulty, and therefore I will communicate some observations On their Charter, which I have been furnished with by Gentlemen who appear acquainted with the Subject.
                    
                        The bounds are “On the Eastward by the River Delaware so far as it extends Northerly, but if this extension should fall short of the 43d. degree of Latitude, then by the Meridian of the head fountain of Delaware to the 43d. degree of Latitude. On the North it is bounded by the 43d. degree of Latitude. To the Westward as far as 5 degrees West longitude will extend and To the Southward it is bounded by the 40th. degree of Latitude.”
                    
                    The dispute between Pensylvania and Maryland arose from the ambiguity of Expression respecting the Station they were to depart from near New-Castle. It is Supposed that Mr. Penn purchased Ld. Baltimore’s consent to the line established, but however that was, a determination or compromise between them, cannot effect Virginia, not party or Privy, and therefore from the Meridian of the head Springs of Potowmack (the determination of the Maryland boundary) we say they are bound by the 40th. degree, at which they are to begin from that Meridian and run out their 5 degrees of Longitude Westward, reckoning from that part of the Delaware where the 40th. degree strikes it; instead of which they set out their Western boundary from 39d. 43m. Latitude, and extended it through our Teritory a great length under pretence that they were to go 5 degrees from every meander of the Dela Ware, so that here seem two manifest errors respecting us, the Coming 17 degrees too far to the Southward to begin the Western boundary and then extending that Western boundary too far; indeed it is further said that this injury was increased by their having made too liberal an Allowance for the difference between common and Horizontal measures on Account of the Mountanous Countrey, but this I suppose to be merely conjectural. I have stated thus much to shew Our pretensions are not merely founded on a Whim of Ld. Dunmore, as they almost made me beleive when at Philad[a.,] but on solid grounds, which however we shall be ready to submit to the Judgment of Impartial Judges as soon as our common Enemy will afford us leisure. In the meantime surely it must be for common Interest to settle a temporary boundary, and that all Jealousies and much more hostilities should subside: Of the Former there appeared too much in Pensylva. on Our Garrisoning Fort Pitt, and in their keeping up yet a number of Troops in that neighbourhood equal to  ours; The latter We are told hath been lately repeated, and one of Our Justices confined in their Goal. This does not look like neighbours and freinds united in a most glorious common cause.
                    As to the Petition from the people on the West of the Alhegany Mountains, I conceive the Congress will not interfere to divide any Government, or rather dismember it without it’s own consent, this being one of the Local Subjects only to be discussed by the colonial Legislatures. However, We are informed from Pitsburg that this Plan is set on Foot by a Party there, formed on a junction of the Vandalia, Indiana, and Colo. Croghans Interests, who rather wish to have their claims to lands there settled in a New Government under their joint Influence, than to an Impartial Legislature at Wmsburg.; and that it is by no means the Wish of the people in General: To shew the factious Spirit of the Petitioners, I send you a Copy of a Petition they had just before sent to the Convention to have a New County, and for the Loan of money to support that, which may serve to prove also, their ability to Support a Government. We have it in contemplation that to keep that Countrey, when settled, united with this, will produce none of the Good Purposes of Government, and be exceedingly inconvenient to them. And that therefore they must be a Seperate Government, but this must be Suspended until all Land titles are Adjusted by Us, and the Several Purchases from the Crown or the Indians either confirmed or set aside, to prevent the affairs of the Countrey there in the Infancy of the Government from being distracted by those Various claims: and until the land is settled sufficiently to support Government by Taxes not too burthensome, and to afford discreet Officers of Government. When this is the case, I am persuaded we shall not only consent to their Seperation, but do every thing we can to Nourish and encourage them in their Infant state,
                    You’l excuse the trouble I have given you on these two Subjects and believe me to be with great regard, Gent. Yr. mo. Obedt. hble Servts.,
                    
                        Edmd. Pendleton
                    
                    
                        A Word in private on the Pensa. boundary not proper for the Public Letter.
                        It has been ever and yet is beleived that the Pensylvanians for the Sake of engrossing the Indian trade, have constantly done Us Ill Offices with the Indians, and many of our Wars [are] probably imputable to that cause.
                        You should be on your guard as to one of your brethren in Congress who was an Indian Commissioner last Summer at Fort Pitt,  who stands charged by all the Gentlemen then present of directing every Speech and treaty with the Indians to the particular emolument of Pensylva.; and many things unworthy his Public Character. I did expect a Public charge would have been sent to Congress against him by last Convention but it past off I beleive for want of time. I mean not to be his Accuser, Nor do I wish his reputation to be at all effected by this hint, only meant to guard you against Injury to the Countrey, and you’l no doubt avoid mentioning it to any.
                    
                